Citation Nr: 1234678	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  09-18 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for hepatitis C, to include as secondary to service-connected grand mal seizure disorder.


REPRESENTATION

Appellant represented by:	Charles G. Mills, Attorney


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel
INTRODUCTION

The Veteran had active service from January 1969 to May 1976.  Service documents reveal that he served in Vietnam during the Vietnam Era.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in New York, New York, that denied service connection for hepatitis C. 

In August 2011, the Veteran testified at a hearing over which a Veterans Law Judge of the Board presided while at the RO.  A transcript of that hearing has been associated with the claims file.

By rating action dated in March 2011, the RO denied the Veteran's claims of service connection for ischemic heart disease and leukemia.  During the August 2011 hearing, the Veteran indicated that he wished these issues to be further developed.  It does not appear that he has filed a notice of disagreement with the RO's decision.  These matters are referred to the agency of original jurisdiction (AOJ) for appropriate action.

Additionally, during the August 2011 hearing, the Veteran raised the issues of service connection for hypertension, herpes, a kidney disorder, and posttraumatic stress disorder (PTSD).  The issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  The Board notes that the issues of service connection for hypertension, herpes, and a kidney disorder had been previously adjudicated, and the Veteran's testimony could be viewed as an attempt to reopen those claims.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In September 2011, the Board notified the Veteran and his representative that his appeal had been received and docketed at the Board.  This notice was mailed to the Veteran's last known address, but was returned as undeliverable.  The Veteran's representative did not respond to the letter.

The Veterans Law Judge who conducted the August 2011 hearing is no longer employed by the Board.  The law requires that a Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.7007 (2011).  Thus, in May 2012, the Board attempted to notify the Veteran and his representative of the fact that the Veterans Law Judge that conducted that hearing was no longer employed by the Board, and that he had the opportunity to testify at another hearing.  See 38 C.F.R. § 20.717 (2011).  This letter was sent to the Veteran's last known mailing address, but was returned as undeliverable.  His representative did not respond to the letter.

Additionally, in June 2012, the Board obtained an opinion from the Veterans Health Administration (VHA) regarding the Veteran's claim of service connection for hepatitis C.  Notice of the opinion was sent to the same last known address of the Veteran.  This correspondence has not been returned as undeliverable, but neither the Veteran, nor his representative, has submitted a response.

The Veteran has been awarded compensation benefits for service-connected disabilities, and monies, are apparently being directly deposited into a bank account with the Veteran's name on that account.  In Cross v. Brown, 9 Vet. App. 18, 19 (1996), the United States Court of Appeals for Veterans Claims (Court) indicated that ". . . where a mailing is returned as undeliverable and a claimant's claims file discloses other possible and plausible addresses, the BVA must attempt to locate the Veteran at the alternative known addresses."  The obligation to pursue the Veteran does arise in this case because there is an indication that a plausible address for contacting the Veteran currently exists.  Because VA did not attempt to contact the bank, and since it is reasonable that the bank would have the Veteran's current address, the Board finds that the claim must be remanded for additional action. 

The Veteran, and his representative, are reminded that VA's duty to assist with the development of facts pertinent to a claim is not a "one-way street."  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  It is the Veteran's burden to keep VA apprised of his whereabouts and, if he does not do so, VA is not obligated to "turn up heaven and earth" to find him.  See Hyson v. Brown, 5 Vet. App. 262 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant's bank and ask that the institution provide VA with the Veteran's last (and most current) address.  Any responses received should be included in the claims file for review.  

2.  If the bank is unable to provide the requested information, ask the Veteran's representative to provide a current address.  

3.  If other sources of the Veteran's current address become apparent, attempt to obtain the address through those sources.

4.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

  vappropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



